         

Exhibit 10.1
(IMEDIA LOGO) [v55043v5504301.gif]
January 29, 2010
Letter of Intent
To: CH Trust
Attn: Christine Hughes
Re: iMedia International Loan Agreement and Warrants offering.
Please be advised that CH Trust has agreed to provide $2,500,000 dollars US
total funding (the “Investment”) to iMedia International Inc.; on or before
March 12, 2010, in the form of a debt instrument for operating capital and
production of the television show and related interactive media platform
entitled, “Hollywood Previews”. Related agreements and value propositions have
been outlined in exhibits delivered as part of a due diligence package. In
addition, a promissory note has been submitted to detail the loan agreement,
warrants offering and repayment schedule.
This Letter of Intent is based upon the following terms and conditions:
1. Loan Repayment Schedule:
CH Trust shall recoup the total amount of the Investment (the “ROI”) based on a
12% debt note beginning service eighteen (18) months from the date of funding,
October 2011, to iMedia International. A debt service schedule has been outlined
in due diligence materials provided and reported as “Exhibit A” in loan
documents.
2. Warrants:
Warrant to purchase common stock by CH Trust in iMedia International will be
offered upon funding at two (2) for every dollar invested, totaling a potential
of 5 million warrants with a price of 50 cents per share to convert to common
stock.

 



--------------------------------------------------------------------------------



 



3. Additional Services Provided:
iMedia International Inc. has agreed to provide significant additional services,
in many cases at cost, or at no cost to investor, as well as marketing
consultation on other projects whenever possible. That obligation is outlined in
detail in due diligence materials provided by iMedia International and will be
enforceable by CH Trust after funding.
4. Additional Commitments:

•   This loan is guaranteed by CH Trust to fund on or before March 12, 2010 date
as CH Trust and its advisors has concluded the due diligence process.   •   CH
Trust hereby agrees and represents that these funds are available and accessible
within the necessary timeframe of on or before 3/12/10.   •   By accepting this
letter of intent, any necessary bridge financing or company loans will be
guaranteed by CH Trust as paid in full on the funding date of 3/12/10, allowing
a first-position standing by CH Trust with iMedia International, and all the
assets of said company.   •   CH Trust expressly reserves the right to terminate
this agreement without liability from iMedia or the contemplated bridge
financing should CH Trust be unsuccessful in receiving its anticipated returns
from the trading platforms now in place which are to be the source of the funds
used for the Investment.   •   iMedia International Inc represents that there
are no existing or threatened claims, litigation, or liens or encumbrances which
would adversely affect or impair Christine Hughes’ & CH Trust’s rights in an
investment and or loan agreement.   •   Christine Hughes and CH Trust represents
possession of the full authority and capacity to execute and perform all
obligations outlined in this Letter once accepted. A facsimile may be used and
shall have the same force and effect as if it were the original document for
notification of acceptance of the binding terms of this agreement.   •   iMedia
and its senior executives agree to supply regular reports to CH Trust, including
weekly status and quarterly projections and initiatives progress.   •  
Reasonable milestones and markers may be requested by CH Trust to ensure Company
performance once funded.

 



--------------------------------------------------------------------------------



 



5. Confidentiality
All parties hereto agree to keep this Agreement and its contents strictly
confidential, including all other documents arising between them and made
available only to iMedia International senior executives and its investors.
Forward Looking Statements have been provided to CH Trust within the due
diligence materials. Investor agrees that all due diligence information has been
supplied by iMedia International and reviewed by CH Trust and its advisors, and
understands all risks related to investment.
6 Agreement in Principle
The terms of this Letter shall govern the relationship between the parties in
conjunction with a formal promissory note agreement. It is intended that this
agreement will be considered a valid and legal document which shall be binding
upon all the parties to this contract.
7. Legal Recitals
If any legal action is brought for the enforcement of or to declare rights or
obligations under this Letter of Intent or as a result of a breach, default or
misrepresentation in connection with any of the provisions of this Letter, the
prevailing party shall be entitled to recover reasonable costs and expenses in
connection therewith, including, but not limited to attorney’s fees, attorney’s
costs and court costs. All questions with respect to the construction of this
Agreement and the rights and liabilities of the parties hereto shall be governed
by the laws of the State of California. The parties hereby consent and submit to
the jurisdiction of the federal and state courts located in the State of
California in any action brought to enforce or otherwise relating to, this
Agreement.

                      Approved and agreed upon,            
 
                    Christine Hughes (CH Trust)   iMedia International
 
                   
By:
          By:        
 
 
 
               
 
               
 
              Henry Williamson
Chairman and CEO    
Date:
          Date:        
 
 
 
         
 
   

 
 

 